El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
Tenemos ante nos una moción para desestimar un recurso de apelación interpuesto contra sentencia de la Corte de Dis-trito de- Humacao. Los autos fueron archivados en este tribunal el 30 de diciembre de 1938. La apelante obtuvo de esta corte un gran número de prórrogas para radicar su alegato. La última de ellas venció el 26 de mayo de 1939.. Desde entonces no se ha solicitado ninguna prórroga ni nin-guna en su consecuencia ha sido concedida.
El 19 de julio del año en curso la apelada solicitó se deses-timara el recurso por no haberse radicado alegato y la moción para desestimar fué vista el 24 del actual. En dicho día,, por primera vez, la apelante radicó su alegato. No lo acom-pañó de moción alguna solicitando que el mismo fuera con-siderado por la corte ni de un affidavit de méritos.
Sin embargo, hemos examinado el alegato para ver si la apelación tiene méritos y hallamos en él lo suficiente para que declaremos sin lugar la moción.

Debe declararse sin lugar la moción para desestimar.

El Juez Asociado Sr. Travieso no intervino.